Citation Nr: 1531681	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO. 08-13 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD) and spinal stenosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran has asserted that his currently diagnosed cervical DDD is related to his in-service motorcycle accident.  Review of the service treatment records confirm that the Veteran was involved in a serious accident that resulted in a separated shoulder.  Additionally, VA and private treatment records confirm a diagnosis of DDD of the cervical spine.

In connection with his claim the Veteran was afforded a VA examination in February 2008.  After a review of the record and examination of the Veteran, the examiner opined that he could not conclude that the Veteran's current cervical spine disability was related to service.  The basis for this opinion were discrepancies in the Veteran's account of what occurred in service and his employment since service.

While the February 2008 VA examiner provided a negative opinion as to the relationship between the Veteran's neck disability and service, the Board does not find the opinion to be adequate for VA purposes.  In support of his conclusion, the examiner stated that the Veteran's account of the in-service incident did not correspond to the recorded history of the accident.  While this is true, the examiner's conclusion that it is equally as likely that another undocumented injury has caused the Veteran's current condition is not supported by the record.  There is no indication from the record that the Veteran was involved in an intervening accident.  Additionally, private treatment records reflect that the Veteran has been seeking treatment for injuries associated with that in-service injury since 1989.  Moreover, the VA examiner's conclusion did not address the well-documented injury to the Veteran's neck during service, regardless of the Veteran's historical version of the facts.  Service treatment records clearly demonstrate that the Veteran experienced a traumatic motorcycle injury in 1986 that resulted in cervical spine tenderness and a separated shoulder.  These treatment records are consistent and support the history of the accident recounted in the private medical records.  The examiner also did not address the July 1987 report of medical history in which the Veteran reported experiencing radiculopathy in the left arm.  As the examiner did not address the contemporaneous medical record, nor provide a plausible explanation for an alternate etiology for the Veteran's neck disability, the Board does not find the opinion adequate for VA purposes, and remand is required to obtain a new medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Request and obtain all VA treatment records for the Veteran dated from August 2009 to the present.  All attempts to locate these records should be documented.

2. Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his cervical spine disability.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  The examiner should review all of the evidence of record, including the Veteran's statements concerning the onset of symptoms during service.  Afterwards, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed cervical spine disability began in service, was caused by service, or is otherwise related to service.

A complete rationale must be provided for any opinion offered

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2014).
 
4. After completing the above and conducting any other development that may be indicated, the RO should re-adjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




